MEMORANDUM OPINION
                                          No. 04-11-00624-CR

                                   IN RE Kenneth ARMSTRONG

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 14, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 26, 2011, relator filed a petition for writ of mandamus, complaining the trial

court failed to award him the proper amount of jail time credit. On June 22, 2011, the trial court

signed a judgment nunc pro tunc awarding relator jail time credit from May 26, 2006 to October

24, 2007. Relator complains his jail time credit should instead run from May 5, 2005 to October

24, 2007.

           However, relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a) (“Relator must file with the

petition [ ] a certified or sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A);

1
 This proceeding arises out of Cause No. 2006-CR-8495, styled State of Texas v. Kenneth Ray Armstrong, in the
144th Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.
                                                                                       04-11-00624-CR


Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Relator has failed to provide this court

with a record showing that the trial court’s award of jail time credit is incorrect.

       Based on the foregoing, we conclude relator has not shown himself entitled to mandamus

relief. Accordingly, relator’s petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                       PER CURIAM


DO NOT PUBLISH




                                                 -2-